DECISION
BROWN, J.
The only question before the Court relates to the amount of damages awarded by the jury. .
The property taken and that surrendered to the city by the petitioners consists of about 400 acres of tillable pasture, wood and sprout and swamp land, with building upon the same. There is a practically new barn, old house, a good barn for storing hay, and some outbuildings. There are several hundred cords of wood standing, a flow-age right which produces for the petitioners from $55 to $105 a year. The land is only a short distance from market.
The experts called by the different parties varied greatly in their estimate of the value of this property, those for the city putting a valuation of from $7000 to $8500, and some of those for the petitioners putting it as high as *14$24,000. In this state of the testimony the jury eoulcl derive little assistance from the estimate of the experts. They all gave their reasons for the valuation" fixed by them, and these various reasons would be of assistance. The jury went over the property and spent considerable time inspecting it. They returned a verdict for the petitioners of $15,959.81.
For petitioner: John P. Beagan.
For respondent: Elmer S. Chace and Oscar L. Heltzen.
It is not clear that the award made is excessive.
A new trial is denied.